            Case 2:20-cv-00829-DSC Document 12 Filed 08/24/20 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ROBERT J. LUTZ,                                    )   CIVIL DIVISION
                         Plaintiff,                )
           vs.                                     )   Case No: 2:20-cv-829
                                                   )
THE TOWNSHIP OF NORTH FAYETTE,                     )   Senior District Judge David S. Cercone
and DETECTIVE DONALD J. COKUS, JR.                 )
(in his official capacity and as an individual),   )   Electronically Filed
                                                   )
                        Defendants.                )   JURY TRIAL DEMANDED


                        BRIEF IN SUPPORT OF MOTION TO DISMISS
                           PLAINTIFF’S AMENDED COMPLAINT

      I.          STANDARD FOR DISMISSAL UNDER FRCP 12(b)(6)

           When considering a Motion to Dismiss under the Federal Rules, the Court must accept as

true all well pled allegations in Plaintiff's Complaint, and construe them in a light most favorable

to the Plaintiff. The Court may dismiss the claim if it appears beyond a reasonable doubt, the

Plaintiff cannot prove those set of facts in support of a claim which would entitle him to relief.

Labove v. Lalley, 809 F.2d. 220 (3d Cir. 1987). The Court may consider exhibits attached to the

Complaint, and matters of public record. Benefit Guarantee Corp. v. White Consol Industries,

998 F. 2d. 1192, 1196 (3d Cir. 1993).

           The Supreme Court has clarified its position on the standard under a Motion to Dismiss,

in Bell Atlantic Corp. v. Twombly, 127 S.Ct. 1955, 1974 (2007). The "no set of facts standard"

found in Conley v. Gibson, 355 U.S. 41, 45-46 (1957), has been abrogated in favor of requiring a

Plaintiff to plead "enough facts to state a claim to relief that is plausible on its face." Twombly,

127 S.Ct. at 1974. As a result of the Twombly holding, Plaintiffs must have "nudged their claim

across the line from conceivable to plausible, or the Complaint must be dismissed." Id.
            Case 2:20-cv-00829-DSC Document 12 Filed 08/24/20 Page 2 of 11




                  While a complaint attacked by a Rule 12(b)(6) Motion to Dismiss
                  does not need detailed factual allegations, plaintiff's obligation
                  [under Rule 8(a)(2)] to provide the 'grounds' of his 'entitlement to
                  relief' requires more than labels and conclusions, and the
                  formulated recitation of the elements of a cause of action will not
                  do. Factual allegations must be enough to raise a right to relief
                  above the speculative level.

Id. at 1964-65 (citations omitted).

           The Court does not have to accept every allegation of Plaintiff's Complaint as true. The

Court need not credit "bold assertions" or "legal conclusions" in a Complaint, when deciding a

Motion to Dismiss. Burlington Coat Factory SEC Litigation, 114 F.3d 1410, 1429-30 (3d Cir.

1997). Further, unsupported conclusions and unwarranted inferences need not be accepted as

true. Trzaska v. L'Oreal USA, Inc., 865 F.3d 155, 159 (3d Cir. 2017). "When conducting our

review, 'we must accept the allegations in the complaint as true . . . [but] are not compelled to

accept unsupported conclusions and unwarranted inferences, or a legal conclusion couched as a

factual allegation.'" Id. (quoting Morrow v. Balaski, 719 F.3d 160, 165 (3d Cir. 2013) (alterations

in original)). Ikb Int'l S.A. v. Wilmington Trust Co., 2019 U.S. App. LEXIS 15069, *7 (3d Cir.

May 21, 2019).

     II.          ARGUMENT PURSUANT TO FRCP 8

           Rule 8 requires that a Complaint be sufficient to place the defendants on notice of the

causes of action being brought against them. “ … we turn to the “plain” statement requirement,

which prompts us to ask whether, liberally construed, a pleading “identifies discrete defendants

and the actions taken by these defendants” in regard to the plaintiff’s claims. See Harnage v.

Lightner, 916 F.3d 138, 141 (2d Cir. 2019) (per curiam). Naturally, a pleading that is so “vague

or ambiguous” that a defendant cannot reasonably be expected to respond to it will not satisfy

                                                   2
            Case 2:20-cv-00829-DSC Document 12 Filed 08/24/20 Page 3 of 11




Rule 8. Schaedler, 370 F.2d at 799; see also Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995).

And, of course, “[t]he dismissal of a complaint on the ground that it is unintelligible is

unexceptional” because it cannot satisfy the basic notice function of a pleading.” Ruby Foods,

269 F.3d at 820 (citing Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988)). Garrett v.

Wexford Health, et al, 983 F3d 69, 93 (3d Cir. 2019).

           The language used within both Count I and Count II lends itself to a number of causes of

action which may include malicious prosecution, false arrest, false imprisonment or some other

recognized cause of action. However Count I is vaguely titled “4th Amendment, 14th

Amendments §1983, Civil Rights Act” and references that Plaintiff was “illegally physically

arrested,” and was “physically detained, threatened and interrogated[.]” At Count II Plaintiff

titles it the same, but references coercion of a confession, “continued incarceration[,]” “seizure

and incarceration[.]”

           All that Defendants are able to discern with certainty is that these Counts are federal civil

rights claims. The Federal Rules require that Defendants should not be expected to speculate

about the precise nature of the claims they are defending. The Amended Complaint as it stands,

falls short of the strict federal pleading standard set forth in Iqbal and Twombly. Therefore

Counts I and II should be dismissed and Plaintiff should be required to plead his causes of action

with precision in language that is sufficient such that Defendants receive sufficient notice.

    III.          ARGUMENTS PURSUANT TO FRCP 12(b)(6)

                  A.      Statute of Limitations bars Counts III and IV

           It is also clear from a plain reading of the Amended Complaint that certain causes of

action pled by Plaintiff are barred by the applicable statute of limitations.             An untimely
                                                    3
              Case 2:20-cv-00829-DSC Document 12 Filed 08/24/20 Page 4 of 11




complaint may be dismissed by a Rule 12(b)(6) Motion to Dismiss. See Saylor v. Ridge, 989

F.Supp. 680, 681 (E.D. Pa. 1998). Criminal charges were brought against Plaintiff on or about

July 1, 2017, and were nolle prossed on or about June 4, 2018.1 Plaintiff initiated this action on

or about June 4, 2020.

            At Count III, Plaintiff is bringing state law claims for false arrest and false imprisonment.

Pennsylvania law based claims for false arrest and false imprisonment accrue at the time of a

plaintiff’s arrest. See Moore v. McComsky, 459 A.2d 841, 843 (Pa. Super Ct. 1983). Here, the

statute of limitations began to run on July 1, 2017 when Plaintiff was arrested and thus subjected

to the criminal justice system. The statute therefore ran on July 1, 2019, approximately a year

prior to when this action was initiated. Count III therefore mandates dismissal.

            Count IV is a cause of action for Abuse of Process. Pennsylvania’s two year statute of

limitations applies to this cause of action as follows; “The statute of limitations applicable to a

claim for Abuse of Process is two years. 42 Pa.C.S.A. § 5524(1). … The date that a claim for

Abuse of Process accrues is different from the date when a claim for Wrongful Use of Civil

Proceedings accrues. Wrongful Use of Civil Proceedings claims accrue on the date of

termination of the allegedly wrongful suit because a necessary element of the claim is that the

prior suit terminated in the current Appellant's favor. By contrast, Abuse of Process claims

accrue on the date the alleged abuse occurred.” P.J.A. v. H.C.N., 156 A.3d 284, 289

(2017)(emphasis added). The limitations period, as with the state law claims of false arrest and

false imprisonment expired on July 1, 2019, well before Plaintiff filed his civil suit. Count IV

must therefore be dismissed.

1   Plaintiff, likely by design, fails to plead the relevant date of his arrest.
                                                                 4
          Case 2:20-cv-00829-DSC Document 12 Filed 08/24/20 Page 5 of 11




                  B.       No recognized cause of action was brought against the Township.

         All of Plaintiff’s causes of action are brought against the Township. A fair reading of the

Amended Complaint makes clear that liability is being sought in each claim on the basis

respondeat superior. In 1978 the Supreme Court determined that respondeat superior is not a

viable theory to establish municipal liability in a federal civil rights case. See e.g., Monell v.

Dept. of Social Services, 436 U.S. 658 (1978). Specifically, the Monell Court stated:

         “[T]he language of § 1983, read against the background of the same legislative
         history, compels the conclusion that Congress did not intend municipalities to be
         held liable unless action pursuant to official municipal policy of some nature
         caused a constitutional tort. In particular, we conclude that a municipality cannot
         be held liable solely because it employs a tortfeasor—or, in other words, a
         municipality cannot be held liable under § 1983 on a respondeat superior theory.

Id. at 691.

         At the crux of the Amended Complaint are allegations that because Defendant Cokus

acted to prosecute Plaintiff and that his civil rights were somehow violated. There are no

customs, policies or procedures2 identified anywhere in the Amended Complaint on the part of

the Township.

         Therefore it is manifest that the Township should be dismissed from the Amended

Complaint in its entirety where Plaintiff brought federal claims.


2The Third Circuit has explained that there are three ways in which a municipality may be liable for the torts of its
employees under §1983:

         First, the municipality will be liable if its employee acted pursuant to a formal government policy
         or a standard operating procedure long accepted within the government entity; second, liability
         will attach when the individual has policy making authority rendering his or her behavior an act of
         official government policy; third, the municipality will be liable if an official with authority has
         ratified the unconstitutional actions of a subordinate, rendering such behavior official for liability
         purposes.

Koltonuk v. Borough of Laureldale, 443 F. Supp. 2d 685 (E.D. Pa. 2006) (internal citations omitted).
                                                           5
           Case 2:20-cv-00829-DSC Document 12 Filed 08/24/20 Page 6 of 11




       Liability of Defendant Township as to Plaintiff’s state law claims is controlled by

Pennsylvania’s Political Subdivision Tort Claims Act, which allows for tort liability only in

limited situations. The Act confers tort immunity upon the Township, except to the extent that

the injury alleged was caused by negligent conduct of the Township arising out of one of ten

specific exceptions to governmental immunity listed in the Act. See generally 42 Pa. C.S.

8522(b).

       What is more, a municipality cannot be held liable as to state law intentional tort claims

under the applicable case law at Counts III and IV. The Pennsylvania Commonwealth Court

addressed this principal as follows:

       It is well-settled that where a plaintiff has averred willful misconduct on the part
       of local agency employees, section 8542(a)(2) of the Tort Claims Act, 42 Pa.C.S.
       § 8542(a)(2), bars recovery from the local agency because liability may be
       imposed on a local agency only for negligent acts. City of Philadelphia v. Glim,
       149 Pa.Cmwlth. 491, 613 A.2d 613, 617 (1992); City of Philadelphia v. Brown,
       152 Pa.Cmwlth. 343, 618 A.2d 1236, 1238–39 (1992). In addition, section 8550
       of the Tort Claims Act, 42 Pa.C.S. § 8550, does not create an exception to section
       8542(a)(2), and, as a result, a local agency may not be held liable for the willful
       misconduct of its employees. Glim, 613 A.2d at 617; Brown, 618 A.2d at 1238–
       39. In order to overcome the defense of governmental immunity, a plaintiff's
       claims against a local agency must sound in negligence and must fall within one
       of the eight enumerated exceptions to local agency immunity set forth in section
       8542(b) of the Tort Claims Act, 42 Pa.C.S. § 8542(b). Glim, 613 A.2d at 616–17.

Orange Stones Co. v. City of Reading, 87 A.3d 1014, 1022 (Commw. 2014).

       Here, Plaintiff’s claims are imbedded in intentional tort claims, which are not viable

avenues of liability against the Township of North Fayette. As such, Defendant Township should

be dismissed in full from the instant Amended Complaint. Even assuming the Court would

allow Plaintiff’s clearly intentional tort based claims to proceed, the acts complained of do not

fall within any exception to governmental immunity as provided by the Act. Plaintiff’s claims
                                                6
           Case 2:20-cv-00829-DSC Document 12 Filed 08/24/20 Page 7 of 11




are barred by governmental immunity to the instant claims as to Defendant Township, and

should respectfully be dismissed with prejudice.

                 C.     Count V – Punitive Damages is not a cause of action.

          At Count V, Plaintiff brings a purported cause of action for “punitive damages” against

Defendant Cokus. Punitive damages is one form of damages, not a separate cause of action.

“Punitive damages are a remedy incidental to [a] cause of action, not a substantive cause of

action in and of themselves.” Hassoun v. Cimmino, 126 F.Supp.2d 353, 372 (D.N.J. 2000)(citing

Sellers v. School Bd. Of City of Manassas, 960 F.Supp. 1006, 1011-12 (E.D. Va. 1997)(noting

that compensatory and punitive damages not available under §1983 if plaintiff does not state

violation of substantive right), aff’d, 141 F.3d 524 (4th Cir. 1998)). Punitive damages cannot be

recovered separate and apart from an independent cause of action. See Kirkbride v. Lisbon

Contractors, Inc., 555 A.2d 800, 802 (Pa. 1989). Plaintiff already pleads for relief in the form of

punitive damages in every Count, such that dismissal of Count V would not cause him to forego

this claimed damage. Count V should therefore be dismissed.

    IV.          ARGUMENTS PURSUANT TO FRCP 12(f)

          This argument addresses three groups of averments in the Amended Complaint (ECF

Doc. 3) directed at Detective Cokus, a Court of Common Pleas Judge and Plaintiff’s mother.

The overall tone of the Amended Complaint is caustic towards Detective Cokus and a Court of

Common Pleas judge. The Amended Complaint also contains a significant number of irrelevant

averments regarding Plaintiff’s mother who is not a party to this litigation. Defendants move to

strike the irrelevant, impertinent and scandalous averments pursuant to Fed. R. Civ. P. 12(f).



                                                 7
         Case 2:20-cv-00829-DSC Document 12 Filed 08/24/20 Page 8 of 11




       The purpose of a Rule 12(f) motion to strike is to ‘clean up the pleadings, streamline

litigation, and avoid the unnecessary forays into immaterial matters.’” Claude Worthington

Benedum Found. V. Harley, Civ. No. 12-1386, 2013 U.S. Dist. LEXIS 79303, 2013 WL

2458457, at *16 (W.D. Pa. June 6, 2013) (quoting United States v. Educ. Mgmt. Corp., 871 F.

Supp. 2d 433, 460 (W.D. Pa. 2012)).

               “Immaterial” matter is that which has no essential or important
               relationship to the claim for relief. “Impertinent” matter consists
               of statements that do not pertain, and are not necessary, to the
               issues in question. A “scandalous” matter or pleading is one that
               casts a derogatory light on someone, uses repulsive language, or
               detracts from the dignity of the court.

Bancroft Life & Cas. ICC, Ltd. v. Intercontinental Mgmt., Ltd., Civ. No. 10-704, 2012 U.S. Dist.

LEXIS 48247, at **37-38 (W.D. Pa. April 5, 2012)(citation omitted). “Motions to strike are

disfavored and usually will be denied unless the allegations have no possible relation to the

controversy and may cause prejudice to one of the parties, or if the allegations confuse the issues

in the case.” Carnegie Mellon Univ. v. Marvell Tech. Grp., Ltd., Civ. No. 09-290, 2011 U.S.

Dist. LEXIS 27906, 2011 WL 1044652, at *1 (W.D. Pa. Mar. 18, 2011) (citations and quotations

omitted).

       In his Amended Complaint, Plaintiff includes several allegations that do not advance a

cause of action for any civil rights violation or Pennsylvania state law claim, and therefore,

should be stricken from the Amended Complaint. An apparent theory being promoted in the

Complaint is that Detective Cokus is a very ambitious detective who, in order to be promoted

and be considered for Chief of Police, zealously manufactured evidence to bring very serious

criminal charges against the Plaintiff which ultimately were dismissed because the victim


                                                8
         Case 2:20-cv-00829-DSC Document 12 Filed 08/24/20 Page 9 of 11




recanted her story. It is also alleged that the Detective was motivated by a personal animosity

because Plaintiff was/is an alcoholic and had been arrested numerous times. The claims of the

Complaint are accusatory and intended to be inflammatory and border on fantasy. Furthermore

one has to wonder how Plaintiff imagines that such claims could be proven.

       At Paragraphs 65-70, 99-100, 165-170, and 173 of the Amended Complaint ECF Doc. 3,

Plaintiff includes his personal feelings and beliefs regarding Detective Cokus, including what his

alleged career aspirations are and animus towards Plaintiff.          These averments constitute

immaterial, impertinent and scandalous matter. The alleged “aspirations” of Defendant Cokus

are immaterial and impertinent in that they bear no relationship to the controversy at hand, i.e.

whether or not the Plaintiff was prosecuted without probable cause in violation of his civil rights.

       Moreover, the averments are scandalous because they cast Defendant Cokus in a

derogatory light, with the implication being that he was a ruthless career driven police officer

who manufactured evidence against a totally innocent Plaintiff. However such a position is

contrary to other averments contained in the Amended Complaint which admit that the nolle

prosse of the criminal charges occurred at the trial of this matter. A trial would occur only after

the criminal charges were held at every stage of the criminal process up to trial.

       Plaintiff’s inclusion of these averments serves no purpose than to attempt to publicly

embarrass and harass Defendant Cokus.          To that end, these immaterial, impertinent and

scandalous averments about Defendant Cokus’ should be struck from the Amended Complaint.

       Beyond the inappropriateness of these averments Defendants question what evidence

Plaintiff has at this time to demonstrate that these allegations were brought in good faith as

required by the Federal Rules of Civil Procedure and the Pennsylvania Rules of Professional
                                                 9
         Case 2:20-cv-00829-DSC Document 12 Filed 08/24/20 Page 10 of 11




Conduct. The Amended Complaint was drafted in a reckless fashion that should result in

corrective action at this stage of the litigation and will result in the issue being taken up in

another appropriate forum at the appropriate time.

        As further evidence of the bad faith motivation behind the Amended Complaint, in

Paragraphs 86 through 91 Plaintiff severely disparages former Allegheny County Court of

Common Pleas Judge Donna Jo McDaniel, citing to her bad “reputation,” and “bias”. These

averments, while disturbing in an of themselves, also evidence that they are intended to imply

that the evil motive of Detective Cokus was to have Plaintiff prosecuted in the court of an evil

Court of Common Pleas Judge. Such averments bear no essential relationship to the issue of

whether the Defendants violated Plaintiff’s civil rights and are disturbingly unprofessional.3

These averments are immaterial and frankly constitute an outrageous personal attack on a judge

who is not positioned to respond in her own defense. As such, these immaterial and impertinent

averments should be stricken from Plaintiff’s Amended Complaint.

        Finally, at Paragraphs 115 through 121, Plaintiff sets forth a number of averments

relating to claimed damages suffered by his mother, Violet Lutz. Ms. Lutz is not a named party

to the instant action such that any averments related to damages that she contends to have

suffered are immaterial to the instant civil rights claims by her son. What is more, these were

obviously pled so as to evoke sympathy toward Plaintiff and are impertinent as well as utterly

irrelevant. As a result, Defendants seek removal of these immaterial and impertinent averments.




3 It should be noted that before filing the Motion to Dismiss, Defense counsel communicated the concerns raised in
the within Motion in writing to Plaintiff counsel who responded by declining to further amend the Complaint.
                                                        10
          Case 2:20-cv-00829-DSC Document 12 Filed 08/24/20 Page 11 of 11




          In conclusion, Defendants request that paragraphs 65-70, 86-91, 99-100, 115-121, 165-

170 and 173 of the Amended Complaint (ECF Doc. 3) be stricken.

     V.          CONCLUSION

          For these reasons, Plaintiff has failed to set forth any cause of action that can survive

Defendants The Township of North Fayette’s and Detective Donald J. Cokus, Jr.’s Motion to

Dismiss. Plaintiff’s Amended Complaint must therefore respectfully be dismissed as a matter of

law, with prejudice.

                                               Respectfully submitted,

                                               MARSHALL DENNEHEY
                                               WARNER COLEMAN & GOGGIN



                                       BY:     ____________________________________
                                               PAUL D. KREPPS, ESQUIRE
                                               PA ID #73038
                                               MORGAN M. J. RANDLE, ESQUIRE
                                               PA ID #324470
                                               Counsel for Defendants
                                               Union Trust Building, Suite 700
                                               501 Grant Street
                                               Pittsburgh, PA 15219
                                               (412) 803-1140 // (412) 803-1188 fax
                                               pdkrepps@mdwcg.com
                                               mmrandle@mdwcg.com




LEGAL/131607060.v1




                                                 11
